Citation Nr: 0737860	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-40 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for pleural plaques as 
secondary to asbestos exposure.

4.  Entitlement to service connection for asthma, to include 
as secondary to asbestos exposure.

5.  Entitlement to an evaluation in excess of 40 percent for 
gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.

With respect to the veteran's claim of service connection for 
arthritis, the Board observes that he is already service-
connected for gout, which is a form of arthritis.  Medical 
evidence indicates that his gout affects his ankles, feet, 
and toes.  Since he is already receiving compensation for 
arthritis in these joints, he will not be separately service-
connected for any arthritis in these joints which is 
objectively demonstrated by X-ray evidence or alternatively 
diagnosed.  

There is evidence, however, that the veteran has been 
diagnosed with arthritis in other joints; specifically, his 
knees and lumbar spine.  Thus, entitlement to service 
connection for these arthritis disabilities will be 
considered.  However, since the Board finds evidence 
warranting different dispositions for his claims of 
entitlement to service connection for arthritis of the knees 
and the lumbar spine, they have been characterized as 
separate issues above.


In March 2005, the RO received a written statement from the 
veteran in which he indicated a desire to "reopen my claim 
for increased benefits" for gout, rhinitis, hemorrhoids, 
condition of the nervous system, hiatal hernia, and 
osteomalacia.  A review of the record reflects that as of 
March 2005 the veteran was service-connected for chronic 
rhinitis.  Thus, the Board interprets his request as an 
increased rating claim.  There is no indication that this 
issue was ever adjudicated.

The RO adjudicated the veteran's March 2005 claim of 
entitlement to service connection for hiatal hernia in a May 
2006 rating decision.  In October 2006, the veteran submitted 
a letter asking the RO to "reopen claim [sic] to file for an 
Increase [sic]" of hiatal hernia.  The veteran was not 
service-connected for hiatal hernia; therefore this claim 
should be interpreted as a request to reopen his previously 
disallowed claim.  

Similar requests to reopen previously disallowed claims were 
received in January 2004 and February 2007 with respect to 
claims of entitlement to service connection for bronchitis 
and post-traumatic stress disorder (PTSD), respectively.  

In light of the above, the following issues are REFERRED to 
the RO for consideration: (1) entitlement to an increased 
evaluation for chronic rhinitis; (2) whether new and material 
evidence has been submitted sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
hiatal hernia; (3) whether new and material evidence has been 
submitted sufficient to reopen a previously disallowed claim 
of entitlement to service connection for bronchitis; and (4) 
whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for PTSD.

Moreover, the veteran has alleged inability to retain 
employment due to his service-connected gout.  See VA Form 9 
received May 2007.  Such allegations are sufficient to raise 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, recently been considered by the RO or 
appealed to the Board; it was last considered by the RO in 
2005.  Therefore, the issue of entitlement to TDIU is also 
REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for arthritis 
of the bilateral knees, entitlement to service connection for 
asthma, and entitlement to an increased evaluation for gout 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that 
arthritis of the lumbar spine manifested during service or 
shortly thereafter; any current arthritis of the lumbar spine 
is not related to the veteran's active duty service.

2.  The competent evidence fails to demonstrate that the 
veteran has pleural plaques secondary to asbestos exposure 
during his military service.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Pleural plaques were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in October 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the October 2006 letter was sent to the 
veteran after the March 2003 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in October 2006 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a March 2007 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Board observes that it is remanding the veteran's appeal 
of service connection for arthritis of the bilateral knees, 
in part, because of outstanding VA treatment records 
identified by the veteran in an October 2006 letter.  
Although the veteran indicated that such records pertained to 
"arthritis" generally, the Board concludes that a remand is 
not necessary with respect to his claim of service connection 
for arthritis of the lumbar spine.  In this regard, the Board 
is denying the veteran's claim of service connection for the 
arthritis of the lumbar spine because there is no evidence of 
any in-service low back injuries or continuous complaints of 
low back pain beginning in service.  Current VA treatment 
records are therefore not pertinent to the reason for the 
Board's denial, and without evidence of an in-service injury 
to the lumbar spine, have no bearing on the ultimate outcome 
of such claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

A VA examination was not provided in conjunction with the 
veteran's claims decided herein, and the Board concludes that 
the evidence of record does not warrant one because there is 
sufficient competent medical evidence to decide these claims.  
See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the veteran's claim of service connection for 
pleural plaques, there is nothing in the record, other than 
the veteran's own lay statements, indicating that he has a 
current disability of pleural plaques.  Since the veteran, as 
a layperson, is not competent to provide evidence regarding a 
diagnosis, the record is devoid of any competent evidence of 
a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, there is no evidence to satisfy the first 
element of McLendon, and VA is under no duty to provide a VA 
examination in conjunction with this claim.  

Similarly, the veteran has not met all three elements laid 
out in McLendon with regards to his claim of service 
connection for arthritis of the lumbar spine.  In this 
regard, there is no competent evidence of record of any in-
service injury or event involving the veteran's lumbar spine.  
Although the veteran contends such injury to his back, such 
statements contradict the contemporaneous evidence of record, 
as discussed in more detail below.  Therefore, absent 
evidence of in-service injuries or complaints or competent 
evidence suggesting a link between his current disability and 
service, the Board finds that VA is not required to provide 
him with an examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A. Arthritis of the Lumbar Spine

The veteran testified at the July 2007 Board hearing that he 
is entitled to service connection for arthritis of his back 
because this disability is due to years of working in the 
engine room lifting and bending.  He reported having pain 
during service which worsened after service as he continued 
to work in the shipyards.  Although he admitted that he was 
not diagnosed with arthritis in his back until after service, 
he asserts that such arthritis is directly related to his 
military service.

The medical evidence indicates that the veteran has been 
diagnosed with arthritis in his lumbar spine.  A September 
2001 MRI report of the veteran's lumbar spine indicates that 
he has mild bilateral facet degenerative changes from L2 
through L5 with minimal disc bulging at L4-5.  There is no 
competent medical evidence of record which indicates that the 
veteran has been diagnosed with arthritis in any of his 
cervical or thoracic spinal segments.  

A review of the veteran's service medical records reveals 
multiple complaints of mid and upper back pain which are 
diagnosed as muscle strains.  There is also evidence that a 
galvanized iron fell on the veteran in December 1989; 
however, the clinical records demonstrate that the iron hit 
his upper back and neck.  The diagnosis noted in the service 
medical records is a probable minor contusion of the back of 
the neck.  Regarding any lower back pain or problems, service 
medical records from the veteran's period of active duty are 
silent.  Additionally, there is no evidence of any clinical 
abnormalities of the veteran's lumbar spine in his May 1992 
separation examination report.  

The Board finds the absence of any evidence of a chronic 
lumbar spine disability, including arthritis, during service 
weighs against the veteran's claim.  Although acknowledging 
the veteran's assertion that his disability began during 
service, the Board notes that this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which fails to demonstrate a diagnosis of arthritis of the 
lumbar spine during service.

In addition to an absence of evidence of an in-service 
diagnosis or chronic low back problems, there is no competent 
evidence indicating that the veteran was diagnosed with 
arthritis of the lumbar spine within one year of service 
separation.  Thus, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).

The first indication in the record of any low back problems 
is a May 1994 history from the veteran's reserve medical 
records.  This medical record notes a history of occasional 
low back pain; no diagnosis is provided.  In August 1995, the 
veteran reported for evaluation of pain and discomfort in his 
lower back.  He indicated that he had visited his primary 
physician the day before for similar complaints and was 
diagnosed with lower back strain.  The veteran related 
working in shipyards stripping paint and lifting heavy 
materials.  The diagnosis of low back strain is continued.  
At a September 1995 follow up examination, the veteran 
indicated that he had experienced back aches for at least ten 
years and that he attributed them to certain activities 
associated with his work.

There is no evidence of continued complaints of low back pain 
following the veteran's 1995 low back strain until April 
1997.  At such time the veteran reported pain in his back, 
neck, and shoulders related to an accident at work in which 
he fell five feet striking pipes below.  The diagnosis is a 
contusion of the posterior thoracic cage.  The veteran again 
complained of low back pain in April 1998 following an 
incident in which he tripped over a pipe, fell, and hit his 
back on the frame holder for an oxygen tank.  There is also 
evidence of record that the veteran complained of low back 
problems related to a December 1999 motor vehicle accident 
and a June 2001 lumbar strain at work.

In sum, the record demonstrates a lack of complaints of low 
back problems during service as well as an absence of any 
evidence of an in-service low back injury.  Although the 
veteran had complaints shortly after service (approximately 
two years), examination did not reveal a chronic disability, 
and the veteran's complaints appear to be related to his 
post-service work in naval shipyards.  There was a brief 
break in recorded complaints, which eventually ended because 
of a post-service work accident in which the veteran fell 
five feet onto his back.  Following this incident, the 
veteran reinjured his back at least three more times within 
the next four years.  

In 2001 he was finally diagnosed as having arthritis of the 
lumbar spine.  This is nearly ten years between the veteran's 
active service and the first diagnosis.  The Board finds that 
such evidence weighs against the veteran's claim.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc) (the Board may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue).

The competent medical evidence fails to demonstrate that the 
veteran's current arthritis of the lumbar spine is related to 
his military service.  In this regard, the Board observes 
that there is no evidence of an injury to his lumbar spine 
during service, as well as a lack of continuity of complaints 
of back pain not related to a work injury following service.  
Finally, there is no competent medical opinion linking the 
veteran's current lumbar spine arthritis to his military 
service, including the heavy lifting and bending that was a 
part of his regular duties.

The Board acknowledges the veteran's statements that his 
current arthritis of the lumbar spine is related to his 
military service.  However, as above, he is not competent to 
provide statements regarding diagnosis or etiology.  See 
Espiritu, supra.  Rather, the Board must rely on the 
competent medical evidence of record in making its 
determination, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and in the present case, there is no competent 
medical evidence of record which indicates that the veteran's 
arthritis of the lumbar spine is related to his military 
service.  

Service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's claimed disability to his service.  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In the veteran's case, there is nothing in the 
record, other than his own lay statements, indicating that 
his current arthritis of the lumbar spine is related to 
service.

Thus, with consideration of the veteran's service medical 
records, the post-service medical evidence of multiple 
injuries to the lumbar spine, the length of time following 
service prior to a recorded diagnosis of arthritis, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for arthritis of the lumbar spine.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Pleural Plaques

The veteran asserts that he is entitled to service connection 
for pleural plaques as such disability is the result of his 
extensive in-service asbestos exposure.  At a July 2007 Board 
hearing he testified that he was first treated for lung 
problems in 1979 or 1980.  He was having difficulty breathing 
while climbing around the ships; the physician told him to 
quit smoking.  He also testified that a March 2002 chest X-
ray revealed pleural plaques.

After a careful review of the veteran's service and post-
service medical records, the Board concludes that the 
competent medical evidence fails to demonstrate that he has 
been diagnosed as having pleural plaques.  Thus, regardless 
of evidence of extensive in-service asbestos exposure, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The veteran's service records reflect exposure to asbestos 
during service.  Additionally, there is evidence, including 
statements by the veteran, indicating post-service exposure 
to asbestos while working in naval shipyards.  The veteran's 
service records demonstrate that he has been a member of the 
Navy's Asbestos Medical Surveillance Program since 1980.  
Thus, there are numerous medical examinations of record, 
including chest X-rays, for the period from February 1980 
through the present.


The Board has carefully reviewed all of these examination 
reports, in addition to the other medical evidence of record.  
However, as noted above, none of the medical evidence shows 
that the veteran has pleural plaques.  In fact, a majority of 
the veteran's pulmonary examinations and chest X-rays were 
found to be normal/negative.  Despite yearly examinations, 
the record contains only two abnormal chest X-ray findings, 
and neither finding is diagnosed as consistent with pleural 
plaquing.

A February 1980 chest X-ray showed increased interstitial 
markings in the veteran's left upper lobe after the veteran 
had complained of left anterior chest pain for three weeks.  
However, the diagnosis provided was bronchitis versus a 
reactivation of tuberculosis, and not pleural plaques.  Less 
than a year later, in August 1980, the veteran underwent 
another chest X-ray, and the report reflects no mention of 
any lung defects; it was deemed normal.  

Regarding the March 2002 chest X-ray referenced by the 
veteran in his July 2007 testimony, medical records reflect 
that a "new" patchy density was noted in the right mid to 
lower lung field.  The radiology report indicates that in the 
setting of fever and white count such findings would suggest 
pneumonia.  If pneumonia is not clinically supported by other 
findings, consideration should be given to the possibility of 
bronchoalveolar cell carcinoma, pulmonary contusion, or 
hemorrhage.  The radiologist expressly notes that "pleural 
plaquing or scarring is felt to be unlikely given the short 
interval of only a year for this change."

An April 2002 outpatient note from the veteran's family 
practitioner, Dr. Chu, indicates that the veteran presented 
for follow-up regarding his abnormal chest X-ray.  Dr. Chu 
noted that the veteran was seen within one week of his chest 
X-ray for upper respiratory symptoms with wheezing.  He was 
prescribed trimeth/sulfa and prednisone, and his symptoms 
resolved.  Another chest X-ray was ordered; it failed to show 
any infiltrates on the right mid and lower lung fields.  The 
diagnosis provided by Dr. Chu is right middle lobe pneumonia, 
which radiographically, has basically resolved.

None of the veteran's remaining chest X-rays demonstrate any 
abnormal findings, including pleural plaques.  Moreover, 
there is no evidence of any diagnosis of pleural plaques in 
the medical record with the exception of a May 2005 VA 
primary care record which notes that the veteran has an 
"unremarkable history of pulmonary disease except for 
asbestos exposure with pleural disease."  It is unclear, 
however, what findings, if any, this statement is based upon.  
Moreover, the statement is made in the context of describing 
the veteran's medical history and not in making a clinical 
diagnosis.  

If, perchance, the May 2005 VA primary care record can be 
interpreted as a clinical diagnosis or medical opinion, the 
Board observes that it may not disregard the May 2005 VA 
primary care record solely on the rationale that this 
diagnosis is based solely on a history provided by the 
veteran.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
In this regard, there is no reference to any clinical 
findings; thus, the "diagnosis" appears to based on the 
veteran's reported history of asbestos exposure.  

The Board may, however, reject a medical finding or opinion 
if the Board finds that other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn at 433.  In the present case, 
there is an overwhelming lack of objective X-ray evidence of 
any pleural disease.  Thus, regardless of whether the May 
2005 VA primary care record reflects a diagnosis, medical 
opinion, or simply a recorded history, the Board will afford 
it no probative value as there is no basis in the rest of the 
medical record for such findings.

The Board acknowledges the veteran's assertion that he has a 
current disability due to his in-service asbestos exposure.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has a current disability or diagnosis of pleural 
plaques.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for pleural plaques.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for pleural plaques as 
secondary to asbestos exposure is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary with respect to the following claims for the 
reasons discussed below: (1) entitlement to service 
connection for arthritis of the bilateral knees; (2) 
entitlement to service connection for asthma; and (3) 
entitlement to an evaluation in excess of 40 percent for 
gout.  Unfortunately, the evidence presently of record is not 
adequate to render a determination regarding these claims on 
appeal.

I. Service Connection for Arthritis of the Knees

Service medical records demonstrate that the veteran 
presented for complaints of knee pain for two days without 
trauma in March 1981.  The examining physician noted full 
range of motion and no evidence of swelling.  The diagnosis 
provided is chondromalacia patellar (or patellofemoral 
syndrome).  There is no indication in the veteran's remaining 
service medical records that he continued to complain of 
bilateral knee pain and his May 1992 separation examination 
is negative for any clinical abnormalities of the knees.  
However, following his separation examination, but before 
being separated from service, the veteran presented for 
complaints of bilateral knee pain with no history of direct 
trauma.  See service medical record dated June 29, 1992.  
Following an examination of the veteran the diagnosis noted 
is "overuse syndrome."

Shortly after separation from military service, in October 
1992, the veteran complained of continued bilateral knee 
pain.  Following a negative X-ray, the veteran was diagnosed 
with a patellar tracking problem.  Subsequent records dated 
in January 1993, May 1997, and June 1997 show continued 
complaints and diagnoses of chondromalacia patellar and 
patellofemoral syndrome.

In April 2002, the veteran's VA primary care physician noted 
that degenerative joint disease was suspected.  Despite 
negative X-ray evidence, the physician continued to suspect 
degenerative joint disease in May 2002.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  

With respect to the issue of whether the veteran has 
degenerative joint disease of the bilateral knees, the Board 
finds that the evidence of record is unclear.  However, the 
Board is satisfied that the competent medical evidence 
demonstrates continued complaints of bilateral knee pain 
variously diagnosed as overuse syndrome, patellofemoral 
syndrome, and chondromalacia patellar beginning during the 
veteran's military service.  Under such circumstances, the 
Board concludes that additional medical evidence is needed to 
make a determination.  Specifically, medical evidence is 
needed that addresses whether the veteran currently has a 
bilateral knee disability, including degenerative joint 
disease, and if so, whether such disability began during 
service or is otherwise related to service. 

II. Service Connection for Asthma

The veteran asserts that he has asthma, to include as 
secondary to in-service exposure to asbestos.  A review of 
his service and post-service medical records indicates, 
however, that he was not diagnosed with asthma until late in 
2001.  Additionally, records demonstrate that the veteran has 
a family history of asthma as well as a fifteen year smoking 
history.  Nevertheless, the Board finds that a remand is 
necessary to afford the veteran a VA examination.  

The veteran was diagnosed with "probable asthma 
exacerbation" in October 2001 following complaints of 
coughing and wheezing.  Subsequent medical records note 
asthma exacerbations related to upper respiratory symptoms, 
including coughing, and rattle/wheezing in his chest.  See 
Dr. Chu records dated March 21, 2002, and November 5, 2001.  

Such evidence is significant because the veteran's service 
and post-service medical records demonstrate continued 
complaints and treatment for upper respiratory symptoms, 
including coughing.  Such symptoms were variously diagnosed 
as an upper respiratory infection, bronchitis, or pneumonia.  
The Board notes that the veteran's complaints were quite 
frequent through the years.  Moreover, his symptoms presented 
at various times throughout the year and were not confined to 
the winter months.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007); See Charles v. Principi, 16 Vet. App. 370 
(2002).  In the present case, the Board is satisfied that the 
above evidence demonstrates a continuity of upper respiratory 
symptoms possibly related to his current asthma disability or 
other respiratory disease.  Therefore, an examination should 
be obtained to consider whether the veteran has a current 
respiratory disease, to include asthma, that either began 
during service or is otherwise related to military service.

III. Increased Evaluation for Gout

The veteran submitted a VA Form 21-4142 in October 2006 in 
which he indicates that he was treated for gout and arthritis 
at the VA Community Based Outpatient Clinic (CBOC) in 
Bremerton, Washington for the period from September 2006.  A 
review of the claims folder reveals VA treatment records 
dated no later than March 2006.  There is no evidence that 
any requests were made for records for this period which 
resulted in a negative reply.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, seeing as the Board has identified 
outstanding VA records pertinent to the veteran's current 
claim on appeal, VA must undertake efforts to acquire such 
documents.  A reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

In addition to outstanding VA treatment records, the Board 
finds that a remand is warranted for a new examination.  
Although the veteran's most recent VA examination was less 
than one year ago in December 2006, he testified at the July 
2007 Board hearing that he experiences seven to eight 
incapacitating episodes in a year.  He stated that during 
these episodes he is unable to walk and must stay in bed.  
Moreover, the veteran testified that he has been diagnosed 
with anemia since 1997 and that he has lost approximately 20 
to 25 pounds.  Records confirm that the veteran was diagnosed 
as having anemia in 1997; however, there is no recent 
evidence discussing whether he has a current diagnosis of 
anemia, and whether any current anemia is related to his 
service-connected gout.  Additionally, the current medical 
evidence of record does not demonstrate any significant 
weight loss.  However, the December 2006 VA examination is 
the most current medical evidence of record.  Thus, in the 
absence of more current medical evidence, the Board cannot 
assess the veteran's statement that he has weight loss 
related to his service-connected disability.

The Board notes that while competent to provide evidence 
regarding his symptomatology, he is not competent to provide 
evidence regarding a diagnosis, etiology, or severity.  See 
Espiritu, supra.  Based on the veteran's own statements 
regarding his symptomatology, it appears that his service-
connected disability may have undergone a worsening of 
severity.  Under such circumstances, a new VA examination is 
needed to assess the current severity of his service-
connected gout.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Bremerton VA CBOC for the period from 
March 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After all outstanding VA treatment 
records have been associated with the 
claims folder, schedule the veteran for a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's service-
connected gout of the bilateral feet and 
ankles.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should provide 
a detailed account of all manifestations 
of any gout.  Because gout is rated by 
analogy to rheumatoid arthritis 
(atrophic), the examiner should note all 
extremities affected by the veteran's 
gout.  The examiner should also provide an 
opinion on the number of exacerbations in 
a 12-month period that result in 
incapacitation, if any.  The examiner 
should also state whether the veteran's 
gout has resulted in any impairment of 
health and, if so, state whether the 
impairment of health includes weight loss 
and anemia and whether such is productive 
of definite, severe, or totally 
incapacitating disability.  The examiner 
should indicate whether there is any 
additional limitation of function due to 
pain, flare-ups of pain, weakness, 
fatigability, or incoordination.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected extremities.  A complete 
rationale should be provided for all 
opinions expressed and conclusions 
reached.

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
respiratory disease, including asthma.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any respiratory disease, 
including asthma, providing diagnoses for 
all identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current any respiratory 
disease, including asthma, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's active service, including 
his exposure to asbestos and/or his 
numerous in-service upper respiratory 
infections.  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the veteran 
currently has a respiratory disease, 
including asthma, that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any bilateral 
knee disorder, including degenerative 
joint disease.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any bilateral knee disorder, 
including degenerative joint disease, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current bilateral knee disorder, including 
degenerative joint disease, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a bilateral knee 
disorder, including degenerative joint 
disease, that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


